MONACO, C.J.
This is an appeal from an order allowing the appellee, Jennifer Joy Ceecarelli, and the four children of the parties to relocate from Orange County to Marietta, Georgia, setting child support, and ordering the appellant, Hugh James Ceecarelli, to make a partial equitable distribution to the appel-lee. We affirm -without elaboration the order of the trial judge allowing relocation and requiring the payment of a partial equitable distribution. We reverse, however, the order as it concerns child support.
With respect to child support the order of the trial court contained no findings pursuant to section 61.30, Florida Statutes (2009), and no worksheet in support of the award. As neither findings, nor a worksheet are available to us, it is difficult for this court to review the award and calculations for child support and to make a reasoned judgment regarding this facet of the appeal. See Armour v. McMiller, 15 So.3d 923 (Fla. 5th DCA 2009); Crouch v. Crouch, 898 So.2d 177 (Fla. 5th DCA 2005).
Accordingly, we affirm in all respects except as to the award of child support. With regard to child support, however, we remand for the trial court to include findings to support the award.
AFFIRMED in part, REVERSED in part, and REMANDED.
TORPY and JACOBUS, JJ., concur.